     Case 2:16-cv-00172-KJM-JDP Document 129 Filed 03/04/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN HARDNEY,                                     Case No. 2:16-cv-00172-KJM-JDP (PC)
12                       Plaintiff,                     ORDER GRANTING MOTIONS TO SET A
                                                        SETTLEMENT CONFERENCE AND
13              v.                                      VACATING DEADLINE FOR FILING
                                                        DISPOSITIVE MOTIONS
14    R. WARREN, et al.,
                                                        ECF Nos. 125, 128
15                       Defendants.
16

17          Plaintiff and defendants have filed separate motions that request the court set a settlement

18   conference. ECF Nos. 125, 128. The court agrees with the parties that this case will likely

19   benefit from a settlement conference. Accordingly, the parties’ motions will be granted, and this

20   case will be referred to Magistrate Judge Dennis M. Cota to conduct a settlement conference on

21   May 6, 2021 at 9:30 a.m.

22          The settlement conference will be conducted via Zoom videoconferencing software.1 At

23   least thirty days prior to the settlement conference, defense counsel shall provide Judge Cota’s

24   Courtroom Deputy the email contact information for all of the parties that will be appearing at the

25   settlement conference.2 All appearing parties, with the exception of plaintiff, will be notified via

26
            1
27             At the time of this writing, the courthouse is closed to the public. The time or location of
     this conference will be updated if circumstances dictate.
28           2
               The contact information should be submitted via email to cpine@caed.uscourts.gov.
                                                         1
     Case 2:16-cv-00172-KJM-JDP Document 129 Filed 03/04/21 Page 2 of 3


 1   email of the meeting information prior to the settlement conference. Plaintiff’s attendance will be

 2   secured through the litigation coordinator at plaintiff’s institution.

 3           At least seven days prior to the conference, the parties shall submit to the settlement judge

 4   a confidential settlement conference statement. The parties’ confidential settlement conference

 5   statements shall include the following: (a) names and locations of the parties; (b) a short

 6   statement of the facts and alleged damages; (c) a short procedural history; (d) an analysis of the

 7   risk of liability, including a discussion of the efforts made to investigate the allegations; and (e) a

 8   discussion of the efforts that have been made to settle the case. Defendants shall e-mail the

 9   settlement conference statement to Magistrate Judge Dennis M. Cota at

10   dmcorders@caed.uscourts.gov. Plaintiff shall place his settlement conference statement in the

11   U.S. mail addressed to United States Magistrate Judge Dennis M. Cota, Redding Federal

12   Courthouse, 2986 Bechelli Lane, Redding, CA 96002. Plaintiff shall mail his settlement

13   conference statement so that it is received by the court at least seven days before the settlement

14   conference.

15           In accordance with the above, it is hereby ORDERED that:

16           1. This case is set for a settlement conference before Magistrate Judge Dennis M. Cota on

17   May 6, 2021 at 9:30 a.m.

18           2. At least thirty days prior to the settlement conference, the parties shall provide Judge

19   Cota’s Courtroom Deputy the email contact information for all of the parties that will be

20   appearing at the settlement conference.
21           3. At least seven days prior to the settlement conference, each party shall submit a

22   confidential settlement conference statement, as described above, to Magistrate Judge Dennis M.

23   Cota.

24           4. If a settlement is reached prior to the settlement conference, the parties shall file a

25   Notice of Settlement in accordance with Local Rule 160.

26           5. The parties remain obligated to keep the court informed of their current addresses at all
27   times during the stay and while the action is pending. Any change of address must be reported

28   promptly to the court in a separate document captioned for this case and entitled “Notice of
                                                         2
     Case 2:16-cv-00172-KJM-JDP Document 129 Filed 03/04/21 Page 3 of 3


 1   Change of Address.” See E.D. Cal. L.R. 182(f).

 2            6. The February 13, 2020 discovery and scheduling order’s deadline for filing dispositive

 3   motions is vacated. If a settlement is not reached at the settlement conference, the court will set a

 4   new deadline for filing dispositive motions.

 5
     IT IS SO ORDERED.
 6

 7
     Dated:      March 4, 2021
 8                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
